164 F.3d 480
1999 A.M.C. 910, 99 Cal. Daily Op. Serv. 324,99 Daily Journal D.A.R. 400
Sir Gean AMOS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS;Sea-Land Services, Inc.;  Crawford & Company, Respondents.
No. 96-70988.
United States Court of Appeals,Ninth Circuit.
Jan. 12, 1999.

Before:  HUG, Chief Judge, REINHARDT and SILVERMAN, Circuit Judges.


1
Prior report:  153 F.3d 1051.

ORDER

2
It is ordered that the Opinion filed on September 1, 1998, be amended to delete the final paragraph reported on page 10084 of the Slip Opinion [153 F.3d at 1054] and to substitute the following paragraph in its place:


3
We remand to the ALJ with instructions to grant Amos's request for surgery and to redetermine, consistent with this opinion, Amos's entitlement to temporary disability benefits from February 13, 1992 pending his maximum medical improvement, and if appropriate thereafter, permanent disability benefits.


4
With these amendments, the panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.  The full court has been advised of the suggestion for an en banc rehearing, and no judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed. R.App. P. 35(b).


5
The petition for rehearing is denied, and the suggestion for rehearing en banc is rejected.